internal_revenue_service department of the treasury washington dc person to contact nicole cimino telephone number refer reply to cc dom psi date date general information_letter number info release date index number re sec_528 and qualification as a residential_real_estate_management_association dear this is in response to your letter dated date in which you inquired about the ability of a corporation to qualify as a residential_real_estate_management_association within sec_528 you indicate that the corporation was established by and is comprised of real_property owners in a mixed use community the corporation owns maintains and operates the common areas and improvements within the community the community generally consists of private homes however there are commercial enterprises such as a hotel conference center and a golf course revproc_2001_1 2001_1_irb_8 provides the procedures followed by the internal_revenue_service service for issuing letter rulings determination letters and general information letters a letter_ruling is a written_statement issued to a taxpayer that interprets and applies the tax laws to the taxpayer’s specific set of facts section of the revenue_procedure provides general instructions for requesting letter rulings and determination letters because your request does not comply with the requirements for a private_letter_ruling we cannot issue you a letter_ruling however we are providing this information_letter an information_letter calls attention to a well-established interpretation or principle of tax law without applying it to a specific set of facts an information_letter is advisory only and has no binding effect on the service if in addition to this information_letter you desire a letter_ruling you should submit a request for a ruling prepared in accordance with the instructions provided in revproc_2001_1 sec_528 defines a homeowners_association as an organization which is a condominium_management_association a residential_real_estate_management_association or a timeshare_association if- a such organization is organized and operated to provide for the acquisition construction management maintenance and care of association_property b percent or more of the gross_income of such organization for the taxable_year consists solely of amounts received as membership dues fees or assessments from- i owners of residential units in the case of a condominium_management_association ii owners of residences or residential lots in the case of a residential_real_estate_management_association or iii owners of timeshare rights to use or timeshare ownership interests in association_property in the case of a timeshare_association c percent or more of the expenditures of the organization for the taxable_year are expenditures_for the acquisition construction management maintenance and care of association_property and in the case of a timeshare_association for activities provided to or on behalf of members of the association d no part of the net_earnings of such organization inures other than by acquiring constructing or providing management maintenance and care of association_property and other than by a rebate of excess membership dues fees or assessments to the benefit of any private_shareholder_or_individual and e such organization elects at such time and in such manner as the secretary by regulations prescribes to have this section apply for the taxable_year sec_528 defines a condominium_management_association as any organization meeting the requirements of c a with respect to a condominium project substantially_all of the units of which are used by individuals for residences sec_528 defines a residential_real_estate_management_association as any organization meeting the requirements of c a with respect to a subdivision development or similar area substantially_all the lots or buildings of which are used by individuals for residences sec_1_528-4 of the regulations provides that substantially_all of the units of a condominium_management_association will be considered as used by individuals for residences if at least eighty-five percent of the total square footage of all units within the project is used by individuals for residential purposes sec_1_528-4 of the regulations provides that substantially_all of the lots or buildings of a residential_real_estate_management_association including unimproved lots will be considered as used by individuals as residences if at least eighty-five percent of the lots are zoned for residential purposes you have inquired whether in determining if a residential_real_estate_management_association meets the requirements of sec_528 the service would consider the golf course to be a single lot your question would be an appropriate one in a request for a private_letter_ruling although this letter is a general information_letter not a private_letter_ruling we hope the above information proves helpful sincerely yours joseph h makurath senior technician reviewer branch office of assistant chief_counsel passthroughs and special industries
